DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 12/28/2020 has been received and considered.
Claims 1-20 are pending.
This action is Final.
Response to Arguments
2.	Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that regarding independent claims 1 and 20, Kang in view of Starner fails to teach “displaying a pattern generated based on hand information about a hand geometry or a hand size of an identified user”
	With respect to this argument, as disclosed below, Kang in paragraph [0033] discloses a hand recognition module which saves hand geometry data describing identified features. Feature descriptors of the hand are generated and used for gesture recognition and hand tracking of an identified user. In paragraph [0045], a feature vector template is generated for the authorized user. In addition, paragraph [0062] discloses dynamically generating a select security pattern and displaying to the current user for authentication.  
Therefore, Kang in view of Starner teaches the claimed limitations of claims 1 and 20 and thereby the dependent claims. 
Furthermore, the following prior art also includes information pertinent to this application:
US 20140327611 A1 – A hand recognition unit recognizes a hand by extracting feature information of a hand.
US 20160283103 A1 – A plurality of patterns determined by a plurality of items including the shape of the hand is stored. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2016/0085958 A1 to Kang, (hereinafter “Kang”) in view of US Patent No. US 8,963,806 B1 to Starner, (hereinafter, “Starner”).

As per claim 1, Kang teaches an authentication method, comprising: 
identifying a user (Kang, para. [0071] “once a user's hand is identified as matched, the user authentication module may continuously to track the hand as it moves within view of the camera, to ensure that the gesture is made by the same hand that passed biometric authentication”); 
displaying a pattern generated based on geometric information about the hand geometry or the hand size of the identified user (Kang, para. [0033] “Hand recognition module 56 may then save hand geometry data describing the identified features.” And para. [0045] As shown in FIG. 2,“hand recognition module 56 using the hand geometry feature vector from each frame to generate feature vector template 51 for the authorized user.” And para. [0059] “As shown at block 310 of FIG. 3B, the gesture recognition process may start with gesture recognition module 58 showing a secret image to the current user. In one embodiment, gesture recognition module 58 uses a PAVP to display the secret image.” And para. [0062] “user authentication module 54 may dynamically generate or select a security pattern, and user authentication module 54 may securely display that pattern to the current user, with instructions for the user to recreate the pattern with his or her finger in the air, in view of the camera.”)
recognizing a fingertip gesture via interaction with the identified user with respect to the displayed pattern (Kang, para. [0061] “Gesture recognition module 58 may also securely present a matrix of dots on the display, to provide a frame of reference for the pattern. Gesture recognition module 58 may subsequently determine whether the pattern traced by the current user matches the pattern previously provided by the authorized user, as described in greater detail below. The password pattern may also be referred to as a security pattern, and the data that gesture recognition module 58 saves to represent that pattern may be referred to as a security pattern definition. Gesture recognition module 58 may save security pattern definitions in secure storage 42.”); and 
authenticating the user using the recognized fingertip gesture (Kang, para. [0068] “a user authentication module may use a 2D camera to authenticate a user, based on hand recognition and gesture recognition. The user authentication module may be implemented as middleware that enables trusted authentication of a user. The user authentication module may use hand geometry and 2D hand gesture recognition, where hand geometry serves as user identity, and hand gesture recognition serves as password response.”).

Kang teaches all the limitations of claim 1 above, however fails to explicitly teach, but Starner teaches:
retrieving hand information about the identified user from a database of one or more candidate users, the retrieved hand information being previously stored and including a hand geometry or a hand size of the identified user (Starner, col. 15 lines 5-38 “FIG. 6B. illustrates an exemplary hand geometry characteristic identification system 630. As shown, system 630 includes a camera 632 and hand geometry profile data 644 stored in the memory 620. Camera 632 detects and generates sensor data 634 indicative of a hand geometry characteristic (e.g., an image including the wearer's hand). System 630 authenticates the wearer of the head-mountable device by comparing the detected image indicative of the geometric characteristic of the hand with an authorized geometric characteristic profile included in profile data 644. The authentication (e.g., comparison) can be carried out according to executable instructions 642 for performing hand geometry characterization and/or recognition stored in the memory 620. While executing the instructions 622 for the hand geometry characterization and recognition module, the processor 610 can be a controller that is configured to receive the image data 634 generated by the camera 602 and authenticate the user by determining whether the image data 634 is indicative of a hand geometry characteristic that corresponds with the stored voice profile data 644. While the voice characterization and recognition module is described in connection with executable instructions 642 stored in the memory 620, it is noted that the module can include both software and hardware components configured to provide the Voice recognition functionality described herein. In an embodiment, system 600 measures the shape of the hand (including the width and length of the hand and fingers). Advantages of hand geometry biometric authentication are that it can be relatively fast (often less than five seconds) and could be used with either hand (regardless of which hand was originally used to generate the hand geometry profile data). While hands may not be as unique as fingerprints, hand geometry may be being Sufficiently secure for authenticating an HMD wearer.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Starner’s device authentication into Kang’s multi-factor user authentication with a motivation for secure authentication using hand geometry of a user (Starner, col. 15 lines 30-39). 
As per claim 2, the combination of Kang and Starner teach the authentication method of claim 1, wherein: identifying the user is configured to search for information about candidate users matching input hand information by exploiting the input hand information, and the hand information includes geometric information about hand geometry or hand morphology (Kang, para. [0061] “Gesture recognition module 58 may also securely present a matrix of dots on the display, to provide a frame of reference for the pattern. Gesture recognition module 58 may subsequently determine whether the pattern traced by the current user matches the pattern previously provided by the authorized user, as described in greater detail below. The password pattern may also be referred to as a security pattern, and the data that gesture recognition module 58 saves to represent that pattern may be referred to as a security pattern definition. Gesture recognition module 58 may save security pattern definitions in secure storage 42.” And para. [0068] “a user authentication module may use a 2D camera to authenticate a user, based on hand recognition and gesture recognition. The user authentication module may be implemented as middleware that enables trusted authentication of a user. The user authentication module may use hand geometry and 2D hand gesture recognition, where hand geometry serves as user identity, and hand gesture recognition serves as password response.”). 

As per claim 12, the combination of Kang and Starner teach the authentication method of claim 1, further comprising: 
enrolling information for identifying a candidate user, the information for identifying the candidate user including geometric information about a hand geometry or a hand size of the candidate user (Kang, para. [0033] “Hand recognition module 56 may then save hand geometry data describing the identified features.” And para. [0045] As shown in FIG. 2, “hand recognition module 56 using the hand geometry feature vector from each frame to generate feature vector template 51 for the authorized user.” And para. [0059] “As shown at block 310 of FIG. 3B, the gesture recognition process may start with gesture recognition module 58 showing a secret image to the current user. In one embodiment, gesture recognition module 58 uses a PAVP to display the secret image.” And para. [0062] “user authentication module 54 may dynamically generate or select a security pattern, and user authentication module 54 may securely display that pattern to the current user, with instructions for the user to recreate the pattern with his or her finger in the air, in view of the camera.”)
and enrolling a fingertip gesture of the candidate user (Kang, para. [0068] “a user authentication module may use a 2D camera to authenticate a user, based on hand recognition and gesture recognition. The user authentication module may be implemented as middleware that enables trusted authentication of a user. The user authentication module may use hand geometry and 2D hand gesture recognition, where hand geometry serves as user identity, and hand gesture recognition serves as password response.”).
and storing the information for identifying the candidate user and fingertip gesture of the candidate user in the database of candidate users (Starner, col. 15 lines 5-38 “FIG. 6B. illustrates an exemplary hand geometry characteristic identification system 630. As shown, system 630 includes a camera 632 and hand geometry profile data 644 stored in the memory 620. Camera 632 detects and generates sensor data 634 indicative of a hand geometry characteristic (e.g., an image including the wearer's hand). System 630 authenticates the wearer of the head-mountable device by comparing the detected image indicative of the geometric characteristic of the hand with an authorized geometric characteristic profile included in profile data 644. The authentication (e.g., comparison) can be carried out according to executable instructions 642 for performing hand geometry characterization and/or recognition stored in the memory 620. While executing the instructions 622 for the hand geometry characterization and recognition module, the processor 610 can be a controller that is configured to receive the image data 634 generated by the camera 602 and authenticate the user by determining whether the image data 634 is indicative of a hand geometry characteristic that corresponds with the stored voice profile data 644. While the voice characterization and recognition module is described in connection with executable instructions 642 stored in the memory 620, it is noted that the module can include both software and hardware components configured to provide the Voice recognition functionality described herein. In an embodiment, system 600 measures the shape of the hand (including the width and length of the hand and fingers). Advantages of hand geometry biometric authentication are that it can be relatively fast (often less than five seconds) and could be used with either hand (regardless of which hand was originally used to generate the hand geometry profile data). While hands may not be as unique as fingerprints, hand geometry may be being Sufficiently secure for authenticating an HMD wearer.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Starner’s device authentication into Kang’s multi-factor user authentication with a motivation for secure authentication using hand geometry of a user (Starner, col. 15 lines 30-39). 
As per claim 20, Kang teaches an authentication apparatus, comprising: 
a display for displaying a pattern generated based on hand information about a hand geometry or a hand size of an identified user (Kang, para. [0033] “Hand recognition module 56 may then save hand geometry data describing the identified features.” And para. [0045] As shown in FIG. 2,“hand recognition module 56 using the hand geometry feature vector from each frame to generate feature vector template 51 for the authorized user.” And para. [0059] “As shown at block 310 of FIG. 3B, the gesture recognition process may start with gesture recognition module 58 showing a secret image to the current user. In one embodiment, gesture recognition module 58 uses a PAVP to display the secret image.” And para. [0062] “user authentication module 54 may dynamically generate or select a security pattern, and user authentication module 54 may securely display that pattern to the current user, with instructions for the user to recreate the pattern with his or her finger in the air, in view of the camera.”) and
a processor for recognizing a fingertip gesture via interaction with the identified user with respect to the pattern and authenticating the identified user using the recognized fingertip gesture (Kang, para. [0061] “Gesture recognition module 58 may also securely present a matrix of dots on the display, to provide a frame of reference for the pattern. Gesture recognition module 58 may subsequently determine whether the pattern traced by the current user matches the pattern previously provided by the authorized user, as described in greater detail below. The password pattern may also be referred to as a security pattern, and the data that gesture recognition module 58 saves to represent that pattern may be referred to as a security pattern definition. Gesture recognition module 58 may save security pattern definitions in secure storage 42.” And para. [0068] “a user authentication module may use a 2D camera to authenticate a user, based on hand recognition and gesture recognition. The user authentication module may be implemented as middleware that enables trusted authentication of a user. The user authentication module may use hand geometry and 2D hand gesture recognition, where hand geometry serves as user identity, and hand gesture recognition serves as password response.);
Kang teaches all the limitations of claim 20 above, however fails to explicitly teach, but Starner teaches:

the hand information being retrieved from a database of one or more candidate users, the retrieved hand information being previously stored and including the hand geometry or the hand size of the identified user (Starner, col. 15 lines 5-38 “FIG. 6B. illustrates an exemplary hand geometry characteristic identification system 630. As shown, system 630 includes a camera 632 and hand geometry profile data 644 stored in the memory 620. Camera 632 detects and generates sensor data 634 indicative of a hand geometry characteristic (e.g., an image including the wearer's hand). System 630 authenticates the wearer of the head-mountable device by comparing the detected image indicative of the geometric characteristic of the hand with an authorized geometric characteristic profile included in profile data 644. The authentication (e.g., comparison) can be carried out according to executable instructions 642 for performing hand geometry characterization and/or recognition stored in the memory 620. While executing the instructions 622 for the hand geometry characterization and recognition module, the processor 610 can be a controller that is configured to receive the image data 634 generated by the camera 602 and authenticate the user by determining whether the image data 634 is indicative of a hand geometry characteristic that corresponds with the stored voice profile data 644. While the voice characterization and recognition module is described in connection with executable instructions 642 stored in the memory 620, it is noted that the module can include both software and hardware components configured to provide the Voice recognition functionality described herein. In an embodiment, system 600 measures the shape of the hand (including the width and length of the hand and fingers). Advantages of hand geometry biometric authentication are that it can be relatively fast (often less than five seconds) and could be used with either hand (regardless of which hand was originally used to generate the hand geometry profile data). While hands may not be as unique as fingerprints, hand geometry may be being Sufficiently secure for authenticating an HMD wearer.”);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Starner’s device authentication into Kang’s multi-factor user authentication with a motivation for secure authentication using hand geometry of a user (Starner, col. 15 lines 30-39). 
s 3-5, 7, 10-11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Starner, as disclosed above, in further view of US Pub. No. US 2014/0300554 A1 to Samuel, (hereinafter “Samuel”).

As per claim 3, the combination of Kang and Starner teach the authentication method of claim 1, however fail to explicitly teach, but Samuel teaches, wherein: the pattern is a gesture inducement/relation pattern, and the gesture inducement/relation pattern is a pattern for acquiring a fingertip gesture enrolled by the user (Samuel, para. [0059] “Pressure is the first feature that may be used according to embodiments described herein. Pressure may be considered to be a how feature. Users have distinguishing and consistent pattern of exerting pressure on the touch screen while performing their signatures.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 

As per claim 4, the combination of Kang, Starner and Samuel teach the authentication method of claim 3, wherein recognizing the fingertip gesture comprises: sensing fingertip touch locations of an input fingertip gesture (Samuel, para. [0046] “a signature sanitization process may be performed to identify the continuous strokes in a given signature that are to be divided, as well as the appropriate locations to divide the continuous strokes. As used herein, the term "stroke" refers to a continuous movement of a finger, touch pen, or any other suitable type of touch input device on a touch screen during which contact with the screen is not lost.”); 
(Samuel, para. [0043] “seven types of behavior features, including stroke time, inter-stroke time, displacement magnitude, displacement direction, pressure, velocity magnitude, and velocity direction, may be extracted from a particular action, e.g., an input of a gesture or personal signature, by a user…"Velocity" is a combined measure of speed (i.e., velocity magnitude) and direction (i.e., velocity direction) for performing the action. The "stroke time" of a stroke is the time taken by the user to complete that stroke. "Displacement" is a combined measure of distance (i.e., displacement magnitude) and direction (i.e., displacement direction) between adjacent strokes.”); and 
determining whether the input fingertip gesture is a gesture that has been successfully made with respect to the gesture inducement/relation pattern by comparing similarity between the information about the input fingertip gesture and information about the enrolled fingertip gesture, wherein the information about the input fingertip gesture includes the fingertip touch locations and the moving direction (Samuel, para. [0070] “the seven types of features described herein either allow legitimate users to be distinguished from imposters based on the manner in which legitimate users perform particular actions, or allow a determination to be made regarding whether a particular action that has been performed is the same as the action that was expected. Therefore, the use of the seven types of features in combination may allow for the simultaneous determination of whether an action that was performed is the action that was expected and whether the action was performed by the legitimate user or an imposter.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 
As per claim 5, the combination of Kang, Starner and Samuel teach the authentication method of claim 4, wherein if a result of a quantitative similarity comparison, produced through a comparison between the information about the input fingertip gesture and the information about the enrolled fingertip gesture, is equal to or greater than a predefined reference value, it is determined that the input fingertip gesture has been successfully made (Samuel, para. [0075] “At block 516, features that have consistent values in all training samples are selected by calculating the coefficient of variation for each feature and comparing the coefficient of variation with a threshold.” And para. [0107] “After the least number of minimum variance partitions for which the coefficient of variation for each partition is below the threshold has been found, a determination may be made about whether to select the feature element. If the least number of minimum variance partitions is less than or equal to the number of postures for which the training samples were obtained, the feature element may be selected.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 

As per claim 7, the combination of Kang, Starner and Samuel teach the authentication method of claim 4, wherein: an entity is displayed as a background together with the gesture inducement/relation pattern, the entity indicates one or more points, and each of the one or more points is a region that is separately identifiable within the entity (Samuel, para. [0053] “To treat each finger's movements independently in multi-finger gestures, it may be desirable to determine which touch points came from which fingers. To accomplish this, the application may assign a unique identifier to each touch source, e.g., each finger, that is in contact with the touch screen and save the identifier of the touch source along with the coordinates and time stamp for each sampled touch point. In various embodiments, strokes in signatures may be processed separately. Therefore, it may be desirable to determine the times at which a particular stroke starts and ends. To accomplish this, the application may log whether each sampled touch point is the first point when the touch source came in contact with the touch screen, an intermediate point when the touch source moved on the touch screen, or the last point when the touch source lost contact with the touch screen.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 

As per claim 10, the combination of Kang and Starner teach the authentication method of claim 1, however fail to explicitly teach, but Samuel teaches, wherein the displayed pattern disappears either at a moment at which the fingertip gesture is made or if a predefined time elapses after the fingertip gesture is made (Samuel, para. [0090] “The following description provides a more detailed explanation of the three steps for signature sanitization. As discussed above, the first step is the identification of the next candidate stroke. If it is determined that the stroke time of the particular stroke of the inconsistent signature is close enough to the sum of stroke times and inter-stroke times of c consecutive strokes in the consistent training samples for the signature, the stroke may be identified as the candidate stroke. The signature sanitization may then proceed to the next step of splitting the candidate stroke. If no candidate strokes are found (which could be because the signature was performed by an imposter or because the signature is not visually similar to the consistent signatures, for example), the inconsistent signature may be discarded.” And para. [0100] “the third step of signature sanitization is verification. It may be verified whether the stroke times of the l+1 strokes obtained by splitting the candidate stroke i are consistent with the stroke times of the corresponding strokes in the consistent training samples for the signature. If verified, the strokes resulting from splitting the candidate stroke may be kept. Otherwise, the strokes may be discarded”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 
As per claim 11, the combination of Kang and Starner teach the authentication method of claim 1, however fail to explicitly teach, but Samuel teaches, wherein: the displayed pattern is a fake pattern, and the fake pattern is a pattern for acquiring a predefined fingertip gesture (Samuel, para. [0077] “In the case of gestures, the user is requested to provide training samples for each of the ten gestures at block 526, and the training procedure 502 is used to build a model of the user's behavior for each gesture. The true positive rate, false positive rate, and accuracy of classification for each gesture are calculated, and the gestures are ranked at block 528 according to any of those three measures (as selected by the user or automatically determined by the touch screen device). This ranking is performed to determine which gesture has the highest classification potential for the user.” And para. [0122] “Selecting parameter values with higher TP rates increases the likelihood that false positives (FP) will be obtained, while selecting parameter values with lower TP rate can become a source of nuisance due to greater rejections of the legitimate user.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication (Samuel, para. [0048]). 
As per claim 14, the combination of Kang and Starner teach the method of claim 12, however fail to explicitly teach, but Samuel teaches, wherein enrolling the fingertip gesture comprises: 
enrolling a background and fingertip touch locations of the fingertip gesture  (Samuel, para. [0046] “a signature sanitization process may be performed to identify the continuous strokes in a given signature that are to be divided, as well as the appropriate locations to divide the continuous strokes. As used herein, the term "stroke" refers to a continuous movement of a finger, touch pen, or any other suitable type of touch input device on a touch screen during which contact with the screen is not lost.”); and 
enrolling a moving direction of the fingertip touch locations (Samuel, para. [0043] “seven types of behavior features, including stroke time, inter-stroke time, displacement magnitude, displacement direction, pressure, velocity magnitude, and velocity direction, may be extracted from a particular action, e.g., an input of a gesture or personal signature, by a user…"Velocity" is a combined measure of speed (i.e., velocity magnitude) and direction (i.e., velocity direction) for performing the action. The "stroke time" of a stroke is the time taken by the user to complete that stroke. "Displacement" is a combined measure of distance (i.e., displacement magnitude) and direction (i.e., displacement direction) between adjacent strokes.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 
As per claim 15, the combination of Kang, Starner and Samuel teach the method of claim 14, wherein enrolling the fingertip touch locations is configured such that, when one or more points in an entity of the background are displayed, one or more fingertip touch locations are selected from among the one or more points and then enrolled (Samuel, para. [0048] “it may be desirable to identify gestures for a given user that result in a high true positive rate and a low false positive rate. To accomplish this, a user may be requested to provide training data for a number of gestures, e.g., the ten gestures described further with respect to FIG. 2. Machine learning techniques may be used to obtain true positive and false positive rates for each gesture based on the training data. The true positive and false positive rates may then be used to rank the gestures, and the n highest ranked gestures may be used for authentication of the touch screen device. The value of n may be selected by the user, or may be automatically selected by the touch screen device. A larger value of n corresponds to a higher level of security for the touch screen device.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 
As per claim 18, the combination of Kang and Starner teach the method of claim 12, however fail to explicitly teach, but Samuel teaches, wherein enrolling the fingertip gesture comprises: 
enrolling fingertip touch locations of the fingertip gesture (Samuel, para. [0046] “a signature sanitization process may be performed to identify the continuous strokes in a given signature that are to be divided, as well as the appropriate locations to divide the continuous strokes. As used herein, the term "stroke" refers to a continuous movement of a finger, touch pen, or any other suitable type of touch input device on a touch screen during which contact with the screen is not lost.”); and 
Samuel, para. [0043] “seven types of behavior features, including stroke time, inter-stroke time, displacement magnitude, displacement direction, pressure, velocity magnitude, and velocity direction, may be extracted from a particular action, e.g., an input of a gesture or personal signature, by a user…"Velocity" is a combined measure of speed (i.e., velocity magnitude) and direction (i.e., velocity direction) for performing the action. The "stroke time" of a stroke is the time taken by the user to complete that stroke. "Displacement" is a combined measure of distance (i.e., displacement magnitude) and direction (i.e., displacement direction) between adjacent strokes.”), 
wherein enrolling the fingertip touch locations is configured to display one or more points, select one or more fingertip touch locations from among the one or more points, and enroll the selected one or more fingertip touch locations (Samuel, para. [0048] “it may be desirable to identify gestures for a given user that result in a high true positive rate and a low false positive rate. To accomplish this, a user may be requested to provide training data for a number of gestures, e.g., the ten gestures described further with respect to FIG. 2. Machine learning techniques may be used to obtain true positive and false positive rates for each gesture based on the training data. The true positive and false positive rates may then be used to rank the gestures, and the n highest ranked gestures may be used for authentication of the touch screen device. The value of n may be selected by the user, or may be automatically selected by the touch screen device. A larger value of n corresponds to a higher level of security for the touch screen device.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samuel’s behavior based authentication into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for higher level of security for the touch screen device (Samuel, para. [0048]). 
s 6, 8-9, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Starner and Samuel, as disclosed above, in further view of US Pub. No. US 2013/0219490 A1 to Isbister, (hereinafter, “Isbister”), as disclosed in IDS on 11/15/2017.

As per claim 6, the combination of Kang, Starner and Samuel teach the authentication method of claim 4, however fail to explicitly teach, but Isbister teaches: wherein the information about the input fingertip gesture further includes a touch order of the fingertip touch locations (Isbister, para. [0062] “To correctly compare any two multi -touch sequences (each touch sequence has 5 touch point trails), they should be stored in a consistent order. Hence the first step is to order (or re -order) the touch sequences in a consistent manner (e.g., into a canonical form). For example, a standard order employed may be to order the touches generated by Thumb, Index, Middle, Ring and Pinky, respectively, 1.sup.st to 5.sup.th. To achieve this, touch points in a touch sequence must be mapped to the corresponding fingers. This is not trivial because the acquisition process may capture points in an arbitrary order depending on which fingertips made contact with the touch surface first. To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry. More specifically, a simple polygon that connects the starting points of each touch sequence is first constructed. (See, e.g., FIG. 4.) Then, the thumb position is identified based on pairwise distances between polygon vertices. Finally, touch sequences corresponding to each of the remaining fingers are identified and labeled based on a circular order, starting from the thumb position.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing (Isbister, para. [0011]). 

As per claim 8, the combination of Kang, Starner and Samuel teach the authentication method of claim 7, however fail to explicitly teach, but Isbister teaches:  wherein the one or more points are generated based on the geometric information about the hand geometry or the hand size of the identified user (Isbister, para. [0062] “To correctly compare any two multi-touch sequences (each touch sequence has 5 touch point trails), they should be stored in a consistent order. Hence the first step is to order (or re-order) the touch sequences in a consistent manner (e.g., into a canonical form). For example, a standard order employed may be to order the touches generated by Thumb, Index, Middle, Ring and Pinky, respectively, 1.sup.st to 5.sup.th. To achieve this, touch points in a touch sequence must be mapped to the corresponding fingers. This is not trivial because the acquisition process may capture points in an arbitrary order depending on which fingertips made contact with the touch surface first. To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing biometric traits (e.g., derived from hand geometry and/or hand movement) of the user (Isbister, para. [0011])

As per claim 9, the combination of Kang, Starner, Samuel and Isbister teach the authentication method of claim 8, wherein the one or more points correspond to locations of the fingertips of the user (Isbister, para. [0062] “To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry.” and para. [0063] “a multi-touch gesture is basically a time-series of the set of x-y coordinates of finger touch points. Each set consists of five touch points where each touch point is generated from one fingertip…the first step is to map each of the touch points to the corresponding fingertip.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing biometric traits (e.g., derived from hand geometry and/or hand movement) of the user (Isbister, para. [0011]). 
As per claim 13, the combination of Kang and Starner teach the method of claim 12, however fail to explicitly teach, but Isbister teaches, further comprising selecting a type of enrollment information related to the fingertip gesture, wherein the enrollment information is background-based enrollment information or non-background fingertip point-based enrollment information (Isbister, para. [0012] “The problem of authenticating a user via a multi-touch input device is solved by (1) obtaining a template of the user's multi-touch input sequence during an enrollment stage, wherein the act of obtaining a template includes determining, at a plurality of time instances, a mapping from an unordered set of at least four touch points to a an ordered set of at least four fingertips and wherein for at least one of the plurality of time instances, the mapping from the unordered set of at least four touch points to the ordered set of at least four fingertips is subject to a constraint that the ordered set of at least four touch points defines a simple polygon (2) storing the obtained template, (3) receiving a verification multi-touch input sequence, (4) comparing the received verification multi-touch input sequence with the stored template, and (5) permitting or denying access to a device, service, or information based on a result of the comparison.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing biometric traits (e.g., derived from hand geometry and/or hand movement) of the user (Isbister, para. [0011]). 
As per claim 16, the combination of Kang, Starner and Samuel teach the method of claim 15, wherein the entity has a size or a shape that is generated or adjusted based on the geometric information about the hand geometry or the hand size of the candidate user (Isbister, para. [0062] “To correctly compare any two multi-touch sequences (each touch sequence has 5 touch point trails), they should be stored in a consistent order. Hence the first step is to order (or re-order) the touch sequences in a consistent manner (e.g., into a canonical form). For example, a standard order employed may be to order the touches generated by Thumb, Index, Middle, Ring and Pinky, respectively, 1.sup.st to 5.sup.th. To achieve this, touch points in a touch sequence must be mapped to the corresponding fingers. This is not trivial because the acquisition process may capture points in an arbitrary order depending on which fingertips made contact with the touch surface first. To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-(Isbister, para. [0011]). 
As per claim 17, the combination of Kang, Starner and Samuel teach the method of claim 14, wherein enrolling the fingertip touch locations is configured to enroll a touch order of the one or more fingertip touch locations of the fingertip gesture (Isbister, para. [0062] “To correctly compare any two multi -touch sequences (each touch sequence has 5 touch point trails), they should be stored in a consistent order. Hence the first step is to order (or re -order) the touch sequences in a consistent manner (e.g., into a canonical form). For example, a standard order employed may be to order the touches generated by Thumb, Index, Middle, Ring and Pinky, respectively, 1.sup.st to 5.sup.th. To achieve this, touch points in a touch sequence must be mapped to the corresponding fingers. This is not trivial because the acquisition process may capture points in an arbitrary order depending on which fingertips made contact with the touch surface first. To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry. More specifically, a simple polygon that connects the starting points of each touch sequence is first constructed. (See, e.g., FIG. 4.) Then, the thumb position is identified based on pairwise distances between polygon vertices. Finally, touch sequences corresponding to each of the remaining fingers are identified and labeled based on a circular order, starting from the thumb position.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing (Isbister, para. [0011]). 
As per claim 19, the combination of Kang, Starner and Samuel teach the method of claim 18, however fail to explicitly teach, but Isbister teaches, wherein locations of the one or more points are generated or adjusted based on the geometric information about the hand geometry or the hand size of the candidate user (Isbister, para. [0062] “To correctly compare any two multi-touch sequences (each touch sequence has 5 touch point trails), they should be stored in a consistent order. Hence the first step is to order (or re-order) the touch sequences in a consistent manner (e.g., into a canonical form). For example, a standard order employed may be to order the touches generated by Thumb, Index, Middle, Ring and Pinky, respectively, 1.sup.st to 5.sup.th. To achieve this, touch points in a touch sequence must be mapped to the corresponding fingers. This is not trivial because the acquisition process may capture points in an arbitrary order depending on which fingertips made contact with the touch surface first. To correctly match touch sequences with fingers, example embodiments consistent with the present invention exploit natural characteristics of human hand geometry.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isbister’s authentication on multi-touch devices into Samuel’s behavior based authentication, Starner’s device authentication and Kang’s multi-factor user authentication with a motivation for a multi-touch authentication system capturing biometric traits (e.g., derived from hand geometry and/or hand movement) of the user (Isbister, para. [0011]). 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437      


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498